FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2020

                                    No. 04-20-00268-CR

                              Quinton Ramon WILLIAMSON,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0283
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                       ORDER
        We grant appellant's emergency fourth motion for extension of time to file appellant's
brief. We order appellant's brief due January 6, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court